Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Response to Amendment
Claims 1-14 and 24 are cancelled, claim 15 is currently amended, and claims 16-23 and 25-28 are previously presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the manufacturing chamber comprising a horizontal working plane” while claim 15 also recites the limitation “a manufacturing chamber comprising a horizontal working plane.” It is unclear if the claim 27 is referring to another horizontal working plane or the same horizontal working plane recited in claim 15. Examiner is interpreting the claim limitation as referring back to the original horizontal working plane for purposes of compact prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US2015/0321256 A1) in view of Fuwa et al (US 2011/0109016 A1)
Regarding claim 15, Abe teaches a powder bed fusion additive manufacturing machine comprising: a manufacturing chamber (40) comprising a horizontal working plane (21), at least one manufacturing zone situated in the horizontal working plane (see figure 1), and at least one source of heat or of energy (3) used to selectively melt a layer of an additive manufacturing powder deposited inside the manufacturing chamber [0055]; at least one mobile powder-receiving surface (50) able to move into a manufacturing zone situated inside the manufacturing chamber, wherein the at least one mobile powder receiving surface is movable in a first direction (figures 4A-4F); a powder-spreading device (blade shaped member 20 [0081]) for spreading the additive manufacturing powder on the at least one mobile powder-receiving surface from the at least one mobile powder-receiving surface toward the manufacturing zone, wherein the powder spreading device is movable in a second direction that is different from the first direction (see figures 4A-5F and 8); and at least one powder-distribution device (cartridge, 5) distributing additive manufacturing powder over at least one mobile powder-receiving surface; wherein the at least one powder-distribution device is mounted fixedly with respect to the manufacturing chamber, 55659479-v1wherein the at least one powder-distribution device is separated from the manufacturing chamber by a wall (26), and a powder-distribution point beneath which the at least one mobile powder-receiving surface moves (51), wherein the powder-distribution point is situated in a housing held firmly against the horizontal working plane (see figures 4A-4F) and is connected in a fluidtight manner to the manufacturing chamber via an opening in the wall separating the at least one powder-distribution device and the at least one manufacturing zone (figures 1, 5F [0036]), and wherein the at least one powder-distribution device comprises a screw-type metering device ([0078], figure 7). 
However, Abe is silent to  wherein the at least one powder-distribution device comprises a buffer reservoir connected to a powder supply and enabling generation of a continuous stream of additive manufacturing powder from the buffer reservoir toward the powder-distribution point. Analogous 3d printer art, Fuwa et al, discloses a buffer reservoir (53) connected to a powder supply (see figure 3) for the benefit of preventing unused powder from entering the tank [0060]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Abe to include a buffer reservoir, as taught by Fuwa, for the benefit of preventing unused powder from entering the tank. 
Regarding claim 16, Abe teaches the screw-type metering device comprises a barrel and at least one powder-conveying screw rotationally driven inside the barrel ([0078], figure 7). 
Regarding claim 17, Fuwa teaches the screw-type metering device comprises two powder conveying screw rotationally driven inside the barrel [0051]. 
Regarding claims 18-20, Fuwa teaches the two screws may rotate in the same direction or in the different direction with each other [0102].
Regarding claim 21-22, Fuwa teaches wherein the at least one powder-distribution device comprises a powder-unpacking device (83) in the form of a blade [0053,0075,0077] by an actuator (82) but does not explicitly teach the movement of the unpacking device is by an actuator inside the buffer reservoir. Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a blade driven in its movement by an actuator inside the buffer reservoir in order to prevent clumping of the buffer reservoir. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claims 26-27, Abe teaches wherein the at least one mobile powder-receiving surface is in the form of a slide mounted with an ability to effect translational movement in a horizontal direction that is transverse in relation to the manufacturing zone (figures 4A-4F) and the manufacturing chamber comprises a horizontal working plane and at least one manufacturing zone situated in the horizontal working plane, the slide is mounted with an ability to effect translational movement in a slot provided in the horizontal working plane and in a housing mounted opposite the slot provided in the horizontal working plane [0053-0054].
Regarding claim 28, Abe teaches the at least one powder-distribution device is mounted above the housing in which the slide effects the translation movement (figures 4A- figures 5F). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US2015/0321256 A1) in view  Fuwa et al (US 2011/0109016 A1) and further in view of Zhang et al (US 2021/0107064 A1). 
Regarding claim 23, Abe does not explicitly teach the at least one powder-distribution device comprises a detector of a level of additive manufacturing powder in the buffer reservoir. However, it is conventionally known in the additive manufacturing art for the buffer reservoir to contain a sensor/detector. Analogous art, Zhang et al, discloses a sensor is included in the powder storage tank for detecting the level of powder in the powder storage tank [0017]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a senor in the buffer reservoir, as taught by Zhang et al, in the powder bed fusion additive manufacturing machine taught by Abe in order to detect the level of powder in the buffer reservoir. 
20. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US2015/0321256 A1) in view of Fuwa et al (US 2011/0109016 A1) and further in view of O’Connor (US 5,846,370). 
Abe is silent to the additive manufacturing machine comprises two mobile powder-receiving surfaces and two powder-distribution devices, each mobile powder receiving surface receiving additive manufacturing powder distributed by at least one powder-distribution device. Analogous art, O’Connor depicts two mobile powder-receiving surfaces (30) and two powder distribution devices (18 and 20, figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the additive manufacturing machine taught by Abe to include mobile powder-receiving surfaces and two powder-distribution devices as taught by O’Connor so different process steps can be conducted simultaneously on different prototype articles within a single process system (column 2 lines 30-39). 
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 15-23 and 25-28 have been considered but are moot in light of the newly cited reference, Abe (US2015/0321256 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743